El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
La acusación formulada por el Fiscal del Distrito de Ponce imputa a Manuel Rodríguez, el apelante una infrac-ción a la Ley No. 14 aprobada el 25 de junio de 1924 para enmendar la ley titulada “Ley prohibiendo portar armas”, aprobada en 9 de marzo de 1905 y enmendada en 12 de marzo de 1908, consistente en que allá por el 25 de enero de 1925 y en el barrio Ensenada de Gfuánica, el dicho Ro-dríguez “ilegalmente portaba o conducía una escopeta de un solo cañón, de calibre 16, cargada con un cartucho y la cual escopeta es un arma o instrumento con el cual puede causarse daño corporal.”
Llamado el caso para la celebración de la vista, decla-raron por parte del Fiscal los testigos Nicolás Beltrán y Ramón Portell, ambos policías insulares, asegurando que el 25 de enero de 1925 habían visto al acusado en un camino público portando la escopeta en cuestión que le fúé ocu-pada. La escopeta se introdujo como prueba. Por parte de la defensa declararon Juan R. Irizarry, testigo que citó el fiscal, en el sentido de haber pasado el 25 de enero de *2781925 por frente de la casa del acusado con quien había te-nido antes un disgusto y de quien le habían dicho que lo iba a matar, y al verlo en la puerta de su casa con una es-copeta, corrió y dio cuenta a la policía, y Antonio B. Bo-dríguez y Salvador Fábregas quienes manifestaron que los policías llegaron a la tienda del acusado a virtud de la queja y dentro de la tienda fué que ocuparon la escopeta.
La corte declaró culpable al acusado imponiéndole treinta días de cárcel. No conforme el acusado apeló señalando en su alegato la comisión de los siguientes errores:
“1. La sentencia en este caso es nula por no ajustarse a las dis-posiciones del artículo 326 del Código de Enjuiciamiento Criminal de Puerto Rico, no expresa la sentencia del delito que declaró culpable al acusado.
“2. La sentencia en este caso es nula porque la Ley número 14 de junio de 1924 es anticonstitucional, y no está definida como arma prohibida en Puerto Rico una escopeta.
“3. La corte inferior cometió error en la apreciación de las pruebas.
“4. La sentencia en este caso es contraria a derecho y a las pruebas. ’ ’
 Bealmente la sentencia no expresa el delito por el cual se castiga al acusado, pero como tal delito consta claramente de los autos, el error cometido no lleva consigo la revocación de la sentencia. Esta puede ser y será enmendada.
En el caso de El Pueblo v. Alvares, 21 D.P.R. 86, 90, seguido recientemente en varias ocasiones, esta corte, por medio del Juez Asociado Sr. Hutchison, se expresó así:
“Por tanto, si el único error que constara en los autos fuera el de la omisión en que incurrió la corte inferior al no determinar en su sentencia el verdadero delito por el cual fué declarado culpable el acusado, tendríamos claramente el deber, y en ello no vacilaría-mos, de modificar la referida sentencia en lo que fuera necesario con el fin de subsanar dicho defecto y luego confirmarla en la forma mo-dificada. ’ ’
*279 El segundo error envuelve dos cuestiones, a saber: la anticonstitncionalidad de la ley y la de'no ser nna escopeta nn arma prohibida.
La primera ba sido ya resuelta en sentido contrario al apelante. El Pueblo v. Crus Rosado, 34 D.P.R. 315, y El Pueblo v. Acevedo, 34 D.P.R. 460.
Estudiemos la segunda. En el’citado caso de El Pueblo v. Cruz Rosado, esta corte, por medio del Juez Asociado Sr. De Aldrey, dijo:
"(1) El artículo primero de la ley de 9 de marzo de 1905 (Oomp. 5994), no modificado por la ley enmendatoria de 1908, es-pecificaba las armas cuyo uso se prohibía, siendo ellas revólver, pu-ñal, daga, honda, espada, bastón de estoque, garrote, arpón o ma-nopla, hecho de cualquier metal o cualquier substancia dura, o faca u otro cuchillo manufacturado o vendido para fines de ofensa y de-fensa, o machete; a menos que se portaran por determinadas perso-nas o en ciertas ocasiones.
“Ese artículo fué enmendado por la Ley No. 14 de 25 de junio de 1924 (p. 115) que en vez de determinar las armas cuyo uso se prohibía dijo que toda persona que ilegalmente portara o condujere cualquier arma o instrumento con el cual pueda causarse daño corporal incurrirá en pena de prisión de uno a seis meses.
“Arma, según su significado corriente y lá definición que de esa palabra da el diccionario de la Academia Española, es un instru-mento destinado a ofender o defenderse; o en otras palabras, el ins-trumento destinado a fines de ofensa o defensa. Por consiguiente, al castigar el artículo primero de la ley de 1924 (p. 117) a cualquier persona que ilegalmente portare o condujere cualquier arma no puede referirse sino a los instrumentos destinados a ofensa o a de-fensa, como son los que se enumeraban en la Ley de 1905 (Comp. 5994), y aunque' es cierto que prescindió en 1924 de la enumera-ción de las armas prohibidas y usó una palabra general, sin embargo, el significado de esa palabra no comprende otras armas que los ins-trumentos destinados a fines de ofensa y defensa, como son los men-cionados en la Ley de 1905 y cualquier otro de igual naturaleza.” 34 D.P.R. 315, 316.
La escopeta no estaba comprendida entre las armas pro-hibidas expresadas en la Ley de 1905. Siguiendo la regla establecida en el caso de Cruz Rosado, supra, ¿puede con-*280siderarse como arma de ofensa y defensa, de igual natura-leza que las nombradas por el legislador en 1905?
Escopeta, según los diccionarios, es un arma de fuego, con uno o dos cañones, de siete a oclio decímetros de largo y dos centímetros próximamente de grueso, montados en una caja de madera, donde van las llaves para disparar.
Siendo esto así no hay duda alguna que es un arma de igual naturaleza que el revólver expresamente prohibido en la ley de 1905. Y que es un arma de ofensa y defensa es tan evidente que apenas puede discutirse. Existen diferen-tes clases, siendo una de ellas el arma común de los ejérci-tos. Es cierto que escopetas de aire, que no son armas de ofensa y defensa, se usan en deportes y para jugar los ni-ños, y que escopetas de fuego que sí lo son se usan por ejemplo para cazar. Pero el uso es una defensa que puede alegarse por el acusado. Si un acusado al ser encontrado en el camino con su escopeta demuestra que iba a cazar y que tenía licencia para ello, ningún delito hábría cometido, pues -estaría comprendido dentro de una de las excepciones de la ley.
La prueba fué contradictoria. Dos testigos, los policías, declaran que el arma fué ocupada al acusado cuando la por-taba en un camino público. Dos testigos, Rodríguez y Fá-bregas, aseguran que el arma fué ocupada en la casa o tienda del acusado donde de acuerdo con la ley la tenía con derecho. Si los policías- dijeron la verdad, el acusado es culpable. Si la verdad fué dicha por Rodríguez y Fá-bregas, el acusado es inocente. La declaración del testigo Irizarry puede favorecer una u otra versión. Si el acusado estaba en la puerta de la casa con la escopeta, pudo hacer dos cosas, salir al camino con su arma siguiendo a Irizarry o entrar a su casa y guardar el arma al ver que Irizarry se había ido.
Bajo tales circunstancias habiendo decidido el juez sen-tenciador el conflicto en contra de los testigos del acusado, no' estamos en condiciones de concluir que erró.
*281Por virtud de todo lo expuesto, debe confirmarse la sen-tencia recurrida, modificándola en él sentido de que el de-lito por el cual se castiga al acusado es el de una infracción a la ley de portar armas prohibidas tal como quedó enmen-dada en 1924.